Citation Nr: 1415575	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression not otherwise specified (NOS), rule out personality disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression NOS, rule out personality disorder.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from June 1991 to March 1993.

These matters come before the Board of Veterans' Appeals (the Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Pursuant to the Veteran's request, a Travel Board hearing before a member of the Board was scheduled for December 2013.  However, in a December 2013 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

Developmental defects, personality disorders and mental deficiency are not diseases or injuries within the meaning of legislation pertaining to compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).  Thus, based on the statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for personality disorder has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

In February 2014, the Board received a request from the Veteran's representative for a 30 day extension in the time to submit additional evidence.  The Board granted that extension in March 2014.  The additional evidence that was submitted has been associated with the file, with a waiver of consideration of that evidence signed by the Veteran. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression NOS, rule out personality disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  An April 1994 rating decision that denied the Veteran's claim of entitlement to service connection for a personality disorder, on the grounds that a personality disorder is a constitutional or developmental abnormality, was not appealed.

2.  The evidence received since the April 1994 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision that denied the Veteran's claim of entitlement to service connection for a personality disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1993).

2.  New and material evidence has been submitted; the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include depression NOS, rule out personality disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Claim to Reopen

In a rating decision dated April 1994, the RO denied the Veteran's claim of entitlement to service connection for a personality disorder.  The Veteran did not appeal the April 1994 decision.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

The Veteran filed a claim to reopen in September 2009.  A February 2010 rating decision reopened the Veteran's claim but denied it on the merits on the basis that the Veteran's currently diagnosed depression was not etiologically related to his in-service diagnosed personality disorder with antisocial traits.
The Board is required to address this particular issue (i.e., the new and material evidence claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the April 1994 denial, the evidence of record consisted of the claims file and the Veteran's service treatment records.  The claim was denied on the grounds that the Veteran's personality disorder was a constitutional or developmental abnormality and therefore not subject to service connection.

Since April 1994, the Veteran submitted a VA psychiatric examination dated December 2009, which documented a diagnosis of depression.

This evidence is new, as it was received by VA after the issuance of the April 1994 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it provided a current diagnosis of a potentially service-connectable acquired psychiatric disorder, which was one of the elements of service connection that the RO found lacking in the April 1994 rating decision.

New and material evidence having been received, reopening of the previously denied claim of service connection for a personality disorder is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


ORDER

New and material evidence having been received, reopening of the previously denied claim of service connection for a personality disorder is warranted.


REMAND

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  The probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In conjunction with the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, he underwent a VA examination in December 2009.  However, the Board finds that the examination report is inadequate for rating purposes because it failed to provide an adequate rationale and thus does not provide sufficient information to decide the Veteran's claim.

Specifically, the examination report indicated that the Veteran's current diagnosis of depression was less likely as not caused by or a result of or related to the Veteran's personality disorder diagnosis in service.  In support of that conclusion, the examiner stated that the Veteran's service treatment records did not indicate a diagnosis of depression but of personality disorder with antisocial traits.  The examiner did not provide a sufficient rationale for this conclusion.  Therefore, an addendum opinion is necessary to clarify whether the Veteran's current depression diagnosis is related to service, to include the diagnosis of a personality disorder, and for an explanation of the basis for the conclusion reached.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the examiner who conducted the December 2009 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion concerning whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed depression is related to his active duty military service, to include his diagnosis of a personality disorder with antisocial traits.

Any opinion offered must be accompanied by supporting rationale.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

Then, if warranted, the case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


